Citation Nr: 0946580	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include panic attacks and depression 
claimed as secondary to biological experimentation.

2.  Entitlement to service connection for a chronic headache 
disorder claimed as secondary to biological experimentation.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2005 and September 2006.  The Board notes that these issues 
were remanded in June 2008 and June 2009 for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a chronic acquired psychiatric disorder, to include panic 
attacks and depression claimed as secondary to biological 
experimentation, and a chronic headache disorder claimed as 
secondary to biological experimentation.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that, regrettably, additional development is 
necessary prior to the adjudication of these claims.

The Board notes that these issues were most recently remanded 
in June 2009 to afford the Veteran examinations to determine 
whether it is at least as likely as not that he has a chronic 
acquired psychiatric disorder, to include panic attacks and 
depression, or a chronic headache disorder as a result of his 
active duty service.  

On August 21, 2009, requests for these examinations were 
submitted.  Subsequently, the Veteran was scheduled for VA 
examinations for these claims on September 14, 2009.  The 
Veteran was not present for his examinations that day and, 
therefore, they were cancelled.
In a September 28, 2009 Report of Contact, it was documented 
that the Veteran had indicated that he had called the morning 
of these scheduled examinations to cancel, as there was an 
emergency with one of his drivers and a second driver was 
unavailable to take him to his appointments.  As such, he had 
no means of transportation to his scheduled examinations.  
The Veteran requested that these examinations be rescheduled 
before October 22, 2009 or after October 25, 2009, as his 2 
daughters would be out of town at that time and unable to 
drive him.   

Given that the Veteran apparently called to cancel his 
examinations scheduled for September 14, 2009 that morning 
due to an emergency, requested to be rescheduled for a 
different date, and called back within 2 weeks to check the 
status of his request, the Board shall afford the Veteran the 
another opportunity to undergo VA examinations for the claims 
currently on appeal.  As such, these issues must, 
unfortunately, be remanded once again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate 
VA examination for headaches.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a disability 
manifested by headaches that is at 
least as likely as not related to his 
active military service or events 
therein.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Schedule the Veteran for an appropriate 
VA examination for a psychiatric 
disorder.  All necessary diagnostic 
tests and x-ray examinations should be 
completed.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a psychiatric 
disability that is at least as likely 
as not related to his active military 
service or events therein.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the October 
2009 supplemental statement of the case 
(SSOC).  If the benefits sought on 
appeal remain denied, he should be 
provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



